DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 03/03/2021, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	
Applicant’s arguments, see pp. 6 - 8,  with respect to the rejection of claim(s) 1 -3, 5, 7, 11 – 12 and 15 – 19 under 35 U.S.C. §102 (a)(2), have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant’s arguments, see pp. 6 - 8,  with respect to the rejection of claim(s) 13 - 14 under 35 U.S.C. §103, have been fully considered but are moot in view of the new ground(s) of rejection.	
Applicant’s remarks, see pp. 8 - 9, with respect to new claims have been fully considered but are moot in view of the new ground(s) of rejection.

Claims 1 - 22 are pending in the instant application.
Claims 8 – 10 are withdrawn from consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 7, 11 - 12, 14 – 16 and 20 - 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chen (US Pub. No. 2017/0117463 A1; hereinafter Chen).

Regarding claim 1, Chen teaches, (Figs. 3 and 6A – 6B; ¶¶ [0001] – [0009], [0012], [0015] – [0016] and [0028] – [0031]; not all figures reproduced below), for example, a memory device (¶ [0002]) comprising: 
at least one inert electrode (13A, 13B, “FIG. 3 is similar to FIG. 2, and the difference in FIG. 3 is the dielectric protrusion 14 overlaps a part (not a whole) of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.; see Fig. 3 annotated by Examiner);
at least one electrically insulating element (14; ¶ [0026]) arranged over the at least one inert electrode (13); 
a switching layer (15; ¶ [0026]) arranged over the at least one electrically insulating element (14) and the at least one inert electrode (13), wherein both of the at least one electrically insulating element (14) and the switching layer (15) are in contact with a top surface (13t; see Fig. 3 annotated by Examiner) of the at least one inert electrode (13); and
at least one active electrode (17A, 17B; ¶ [0028]; see Fig. 3 annotated by Examiner) arranged over the switching layer (15).

    PNG
    media_image1.png
    639
    770
    media_image1.png
    Greyscale

FIG. 3 of CHEN
Regarding claim 2, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the at least one inert electrode (13A, 13B) comprises two or more inert electrodes separated from each other (13A, 13B; shown in Fig. 3).

Regarding claim 3, Chen teaches every limitation as applied in claim 1 and claim 2. Chen further teaches, wherein the memory device further comprises an insulating layer (11; ¶ [0028]) below the at least one electrically insulating element 

Regarding claim 5, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the at least one active electrode (17A, 17B) comprises two or more active electrodes separated from each other (17A, 17B; shown in Fig. 3).

Regarding claim 7, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the at least one electrically insulating element (14) comprises a single electrically insulating element (a respective single electrically insulating element is located over a respective inert electrode as shown in Fig. 3).

Regarding claim 11, Lee teaches every limitation as applied in claim 1. Lee further teaches, wherein the switching layer (15) comprises: 
a first portion (105a; see Fig. 3 annotated by Examiner) arranged over the at least one mask element (103);
a second portion (105b; see Fig. 3 annotated by Examiner) arranged over the at least one inert electrode (101/120); and
a third portion (105c; see Fig. 3 annotated by Examiner) connecting the first portion (105a) and the second portion (105b);
wherein an angle (φ; see Fig. 3 annotated by Examiner) between the second portion (150b) and the third portion (150c) ranges from about 85 degrees to about 95 degrees (90 degree angle shown in Fig. 3).
Regarding claim 12, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the memory device further comprises a plurality voltage lines (18’, 18”; ¶¶ [0024], [0028]) separated from each other (shown in Fig. 3) and electrically coupled (“… a conductive oxygen reservoir layer 17, and a TiN layer 18A are sequentially and conformally formed ….”; ¶ [0028]) with the at least one active electrode (17A, 17B).

Regarding claim 14, Chen teaches every limitation as applied in claim 1 and claim 12. Chen further teaches, wherein the at least one active electrode (17A, 17B) comprises a plurality of active electrodes (17A, 17B) and each voltage line of the plurality of voltage lines (18’, 18”) is arranged over one of the active electrodes of the plurality of active electrodes (17A, 17B).

Regarding claim 15, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the memory device is a resistive random access memory device (¶ [0030]).

Regarding claim 16, Chen teaches, (Figs. 3 and 6A – 6B; ¶¶ [0001] – [0009], [0012], [0015] – [0016] and [0028] – [0031]; not all figures reproduced below),  for example, a method (¶ [0015]) comprising: 
forming at least one inert electrode (13A, 13B, “FIG. 3 is similar to FIG. 2, and the difference in FIG. 3 is the dielectric protrusion 14 overlaps a part (not a whole) of the bottom electrode 13.”; ¶ [0026] 󠇆󠇆 “…the bottom electrode 13 being TiN ….”; ¶ [0023] 󠇆󠇆 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.; see Fig. 3 annotated by Examiner);
forming at least one electrically insulating element (14; ¶ [0026]) over the at least one inert electrode (13A, 13B);
forming a switching layer (15; ¶ [0026]) over the at least one electrically insulating element (14’) and the at least one inert electrode (13A, 13B), wherein both of the at least one electrically insulating element (14) and the switching layer (15) are in contact with a top surface (13t; see Fig. 3 annotated by Examiner) of the at least one inert electrode (13A, 13B); and
forming at least one active electrode (17A, 17B; ¶ [0028]; see Fig. 3 annotated by Examiner) over the switching layer (15).

Regarding claim 20, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the at least one electrically insulating element (14) comprises at least one non-metal element (“In one embodiment, the dielectric layer for the dielectric protrusions 14 can be composed of aluminum oxide ( alumina, Al2O3), silicon nitride, silicon oxide, silicon oxynitride, or the like.”; ¶ [0020] as evidenced by ¶ [0026]).

Regarding claim 21, Chen teaches every limitation as applied in claim 1. Chen further teaches, wherein the at least one electrically insulating element (14) comprises 2O3), silicon nitride, silicon oxide, silicon oxynitride, or the like.”; ¶ [0020] as evidenced by ¶ [0026]).

Regarding claim 22, Chen teaches every limitation as applied in claim 1 and claim 11. Chen further teaches, wherein the at least one active electrode (17A, 17B) comprises:
a first portion (17a; see Fig. 3 annotated by Examiner) disposed in direct contact with (“The oxygen diffusion barrier layer 16 is optional and can be omitted in some embodiment”; ¶ [0022] as evidenced by ¶ [0026]) the first portion (15a) of the switching layer (15); 
a second portion (17b; see Fig. 3 annotated by Examiner) disposed in direct contact with (“The oxygen diffusion barrier layer 16 is optional and can be omitted in some embodiment”; ¶ [0022] as evidenced by ¶ [0026]) the second portion (15b) of the switching layer (15); and
a third portion (17c; see Fig. 3 annotated by Examiner) connecting the first portion (17a) and the second portion (17b) of the at least one active electrode (17A, 17B);
wherein the third portion (17c) of the at least one active electrode (17A, 17B) is arranged to be orthogonal to (shown in Fig. 3) each of the first portion (17a) and the second portion (17b) of the at least one active electrode (17A, 17B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Chen (US Pub. No. 2017/0117463 A1; hereinafter Chen) in view of Tada et al. (US Pub. No. 2015/0340606 A1; hereinafter Tada).
	Regarding claim 13, Chen teaches every limitation as applied in claim 1 and claim 12. Chen further teaches, wherein the switching layer (15) comprises a first region (15’; see Fig. 3 annotated by Examiner) and a second region (15”; see Fig. 3 annotated by Examiner)  is in contact with (“The oxygen diffusion barrier layer 16 is optional and can be omitted in some embodiment”; ¶ [0022] as evidenced by ¶ [0026]) both the at least one active electrode (17A, 17B) and the at least one inert electrode (13A, 13B); and
wherein a first voltage line (18’) of the plurality of voltage lines (18’, 18”) is nearer the first region (15’) and a second voltage line (18”) of the plurality of voltage lines (18’, 18”) is nearer the second region (15”).
Chen however does not explicitly teach; a first filament formation region and a second filament formation region.
Tada however in a similar field of endeavor teaches, (Figs. 4 and 7 - 8; ¶¶ [0001] – [0056], [0061], [0064] – [0065], [0093], [0128] – [0130], [0145] – [0171] and [0214] – [0267]; not all figures reproduced below), for example, a switching layer (22; ¶ [0146]) comprising a filament formation region (“… an electric field is applied to form a filament in the variable resistance film made of a metal oxide or a conductive path is formed between the two electrodes to place the ReRAM cell in the onstate.”; ¶ [0015]).
The combination of Chen in view of Tada teaches, wherein the switching layer (15; Chen 󠇆󠇆 22; Tada) comprises a first filament formation region (15’; Chen 󠇆󠇆 ¶ [0015]; Tada) and a second filament formation region (15”; Chen 󠇆󠇆 ¶ [0015]; Tada) is in contact with (“The oxygen diffusion barrier layer 16 is optional and can be omitted in some embodiment”; ¶ [0022] as evidenced by ¶ [0026]; Chen) both the at least one 
wherein a first voltage line (18’; Chen) of the plurality of voltage lines (18’, 18”; Chen) is nearer the first region (15’; Chen 󠇆󠇆 ¶ [0015]; Tada) and a second voltage line (18”; Chen) of the plurality of voltage lines (18’, 18”; Chen) is nearer the second region (15”; Chen 󠇆󠇆 ¶ [0015]; Tada).
Tada's filament formation region can be utilized for the first and second filament formation regions of Chen’s. This combination would arrive at the claimed limitation of the switching layer comprising a first filament formation region and a second filament formation region.

    PNG
    media_image2.png
    564
    650
    media_image2.png
    Greyscale

FIG. 7 of TADA
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the memory device as disclosed by Chen by utilizing the filament formation region as disclosed by Tada as one of ordinary skill 

Regarding claim 19, Chen teaches, (Figs. 3 and 6A – 6B; ¶¶ [0001] – [0009], [0012], [0015] – [0016] and [0028] – [0031]; not all figures reproduced below), for example, a memory device (¶ [0002]), comprising:
at least one inert electrode (13A, 13B, “FIG. 3 is similar to FIG. 2, and the difference in FIG. 3 is the dielectric protrusion 14 overlaps a part (not a whole) of the bottom electrode 13.”; ¶ [0026] 󠇆󠇆 “…the bottom electrode 13 being TiN ….”; ¶ [0023] 󠇆󠇆 Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 ¶ II.; see Fig. 3 annotated by Examiner);
at least one electrically insulating element (14; ¶ [0026]); 
switching layer electrically insulating element (14; ¶ [0026])  arranged over the at least one electrically insulating element (14) and the at least one inert electrode (13A, 13B), wherein both of the at least one electrically insulating element (14) and the switching layer (15) are in contact with a top surface (13t; see Fig. 3 annotated by Examiner) of the at least one inert electrode (13A, 13B); and
at least one active electrode (17A, 17B; ¶ [0028]; see Fig. 3 annotated by Examiner) arranged over the switching layer (105).
Chen however does not explicitly teach; a memory array comprising a plurality of memory devices. 
Tada however in a similar field of endeavor teaches, (Fig. 5; ¶¶ [0001] – [0056], [0062], [0093], [0131] – [0141] and [0214] – [0267]; not all figures reproduced below),, for example, a memory array comprising a plurality of memory devices (“A configuration in which variable resistance elements are arranged in an array”; ¶ [0132]).
Tada's memory array can be utilized for the duplication of the memory array of Chen’s. This combination would arrive at the claimed limitation of a memory array comprising a plurality of memory devices.

    PNG
    media_image3.png
    574
    588
    media_image3.png
    Greyscale

Fig. 5 of Tada



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.B.R/Examiner, Art Unit 2818   

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818